DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 05/29/2020.
Claims 1-20 are pending. Claims 1, 11, and 17 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority claimed.  See ADS.
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 05/29/2020.  This IDS has been considered.

Specification
6. The disclosure lacks Brief Summary Of The Invention as provided in 37 CFR 1.77(b). It should be included and prepared following the guideline as below:
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01 (d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-9, 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NELSON et al. (US 2018/0219015 A1). Further supported by Liaw (US 2015/0243667 A1) for limitation analysis.
Regarding independent claim 1, NELSON teaches a semiconductor structure (para [0027], Fig. 3 “six-transistor…6T…SRAM memory cell…”. See EXAMINER’S MARKUP VERSION OF Figure 3 for all Fig. 3 references) having a frontside and a backside (Fig. 3: FRONT, BACK. See also para [0033]), comprising: 
an SRAM cell (see Fig. 3: 305 and/or 300) that includes first and second pull-up (PU) transistors (Fig. 3: T5, T6), first and second pull-down (PD) transistors (Fig. 3: T3, T4), first and second pass-gate (PG) transistors (Fig. 3: T1, T2), and two bit line (BL) conductors (Fig. 3: BL, BL#), 




    PNG
    media_image1.png
    576
    809
    media_image1.png
    Greyscale

wherein the first PU transistor and the first PD transistor form a first inverter (Fig. 3: T5-T3 inverter), the second PU transistor and the second PD transistor form a second inverter (Fig. 3: T6-T4 inverter), 
the first and the second inverters are cross-coupled (see Fig. 3 cross-coupled inverters) to form two storage nodes (Fig. 3: V1, V2), and the two storage nodes are coupled to the two BL conductors (Fig. 3: BL, BL#) through the first and the second PG transistors (Fig. 3: T1, T2), 
wherein the first and the second PU transistors (PMOS transistors Fig. 3: T5, T6) are formed over an n-type active region (Fig. 3: n-type active region defined by doped n-well used for fabricating PMOS T5, T6. This well known limitation is further supported by Liaw Fig. 5 layout and para [0033]) over the frontside of the semiconductor structure (see Fig. 3: FRONT), and 
the first and the second PD transistors (NMOS transistors Fig. 3: T3, T4) and the first and the second PG transistors (NMOS transistors Fig. 3: T1, T2. See also Fig. 3) are formed over a p-type active region (Fig. 3: p-type active region defined by doped p-substrate. This well known limitation is further supported by Liaw Fig. 5 layout and para [0033]) over the frontside of the semiconductor structure (Fig. 3: FRONT), and 
wherein the two BL conductors are disposed over the backside of the semiconductor structure (See Fig. 3: BL, BL# are disposed in BACK).
Regarding claim 2, NELSON teaches the semiconductor structure of claim 1, wherein the SRAM cell further includes a word line (WL) conductor (Fig. 3: 340 WL) disposed over the frontside of the semiconductor structure (Fig. 3: FRONT).
Regarding claim 3, NELSON teaches the semiconductor structure of claim 2, further comprising two vias (Fig. 3: CON) that are disposed between and electrically connect the WL conductor (Fig. 3: 340) and gate electrodes of the first and the second PG transistors (Fig. 3: 320, 330).
Regarding claim 4, NELSON teaches the semiconductor structure of claim 1, further comprising two vias (Fig. 3: 370, 372) that connect the two BL conductors (Fig. 3: BL, BL#) to a backside of two source/drain features of the first and second PG transistors (Fig. 3: 322, 332).
Regarding claim 5, NELSON teaches the semiconductor structure of claim 4, wherein a frontside of (see Fig. 3) the two source/drain features of the first and second PG transistors are fully covered by one or more dielectric layers (Fig. 3: See insulating gap front of source drain and between 322, 332 which is covered by dielectric layer in wafer fabrication as known to ordinary skill in the art) .
Regarding claim 6, NELSON teaches the semiconductor structure of claim 1, further comprising a ground line (Vss) conductor (Fig. 3: 380, 382) disposed over the backside of the semiconductor structure (Fig. 3: BACK), and a via that connects the Vss conductor to a backside of a source/drain feature of the first and second PD transistors (Fig. 3: 380, 382 and para [0035]).
Regarding claim 7, NELSON teaches the semiconductor structure of claim 6, wherein a frontside of the source/drain feature of the first and second PD transistors is fully covered by one or more dielectric layers (in context of para [0023], para [0044]: “wafer” fabrication requires dielectric insulation, passivation for completion of fabrication. See para [0035]).
Regarding claim 8, NELSON teaches the semiconductor structure of claim 6, wherein the two BL conductors and the Vss conductor are disposed in a same dielectric layer on the backside of the semiconductor structure (See Fig. 3: metal layers in BACK require dielectric isolation and/ or passivation as known to ordinary skill in the art. See para [0035]).

Regarding claim 9, NELSON teaches the semiconductor structure of claim 1, further comprising a power supply (Vdd) conductor that is disposed over the frontside of the semiconductor structure and is electrically connected to a source/drain feature of the first and the second PU transistors (in context of para [0029], para [0035]: front side VDD or, Vcc primarily used, and back side power supplies are used “additionally or alternatively”).
Regarding independent claim 11, NELSON teaches a semiconductor structure having a frontside and a backside, comprising: 
an SRAM cell that includes first and second pull-up (PU) transistors, first and second pull-down (PD) transistors, first and second pass-gate (PG) transistors, a word line (WL) conductor, and two bit line (BL) conductors, 
wherein the first PU transistor and the first PD transistor form a first inverter, the second PU transistor and the second PD transistor form a second inverter, the first and the second inverters are cross-coupled to form two storage nodes, and the two storage nodes are coupled to the two BL conductors through the first and the second PG transistors, wherein the first and the second PU transistors are formed over an n-type active region over the frontside of the semiconductor structure, and the first and the second PD transistors and the first and the second PG transistors are formed over a p-type active region over the frontside of the semiconductor structure, 
wherein the two BL conductors are disposed over the backside of the semiconductor structure, and wherein the WL conductor is disposed over the frontside of the semiconductor structure; and 
the semiconductor structure further comprising two first vias that are disposed between and electrically connect the WL conductor and gate electrodes of the first and the second PG transistors, and two second vias that connect the two BL conductors to a backside of two source/drain features of the first and second PG transistors.
(see claims 1-5 rejection analysis)
Regarding claim 12, NELSON teaches the semiconductor structure of claim 11, further comprising a power supply (Vdd) conductor that is disposed over the frontside of the semiconductor structure and is electrically connected to a source/drain feature of the first and the second PU transistors.
(see claim 9 rejection analysis)
Regarding claim 13, NELSON teaches the semiconductor structure of claim 11, further comprising a ground line (Vss) conductor disposed over the backside of the semiconductor structure, and a third via that connects the Vss conductor to a backside of a source/drain feature of the first and second PD transistors.
(see claim 6 rejection analysis)
Regarding claim 14, NELSON teaches the semiconductor structure of claim 13, wherein the two BL conductors and the Vss conductor are disposed in a same layer on the backside of the semiconductor structure, wherein the two BL conductors and the Vss conductor are oriented lengthwise along a same direction. (See Fig. 3, para [0035], para [0003]: pitch, width of power supply lines an BL, BL#)

Regarding claim 15, NELSON teaches the semiconductor structure of claim 11, wherein a frontside of the two source/drain features of the first and second PG transistors are fully covered by one or more dielectric layer.
(see Fig. 3: “wafer” fabrication and device structure requires this dielectric isolation as known to ordinary skill in the art)
Regarding claim 16, NELSON teaches the semiconductor structure of claim 11, wherein the SRAM cell is a first SRAM cell (e.g. Fig. 1: 10_11. see Fig. 3 cell), further comprising a second SRAM cell (Fig. 1: 10_21) sharing a boundary (see Fig. 1: BL’s are connected between the cells. Thus Fig. 3 BL  sharing and coupling region is shared) with the first SRAM cell (e.g. para [0027] in context of Fig. 1 and Fig. 3), 
wherein one of the BL conductors (Fig. 3: BL, BL#. See Fig. 1 in relation to Fig. 3) is disposed over the boundary from a backside view (Fig. 1 and Fig. 3: coupling region) and is connected to a backside of a source/drain feature of the second SRAM cell (see Fig. 3 in relation to Fig. 1).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
13.	Claim 10 is/are rejected under 35 U.S.C. 103 as being obvious over NELSON et al. (US 2018/0219015 A1), in view of Liaw (US 2015/0243667 A1).
Regarding claim 10, NELSON teaches the semiconductor structure of claim 1. NELSON is silent with respect to remaining provisions of this claim. 
Liaw teaches wherein each of the first and the second PU transistors, the first and the second PD transistors, and the first and the second PG transistors includes a gate-all-around transistor or a FinFET (para [0031], para [0027]: FinFET structure  is used to construct transistors in 6T SRAM cell) .
NELSON and Liaw are in analogous field of art of 6T SRAM memory.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liaw into the teachings of NESON such that FinFET transistors can be used in SRAM apparatus in order to improve speed performance and reduce leakage (Liaw para [0002]).

14.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being obvious over Liaw (US 2015/0243667 A1), in view of NELSON et al. (US 2018/0219015 A1).
Regarding independent claim 17, Liaw teaches  an integrated circuit (IC) layout comprising multiple SRAM cells (See Fig. 2-Fig. 5), wherein each of the SRAM cells (see Fig. 4A-Fig. 5) includes: 
a p-type active region (Fig. 5: p-well active region) and an n-type active region (Fig. 5: n-well active region)  oriented lengthwise along a first direction (Fig. 5: y-direction. See para [0033]); 
first (Fig. 5: 232A), second (Fig. 5: 238A), third (Fig. 5: 236A), and fourth (Fig. 5: 234A) gates disposed over the p-type and the n-type active regions (see Fig. 5) and oriented lengthwise along a second direction (Fig. 5: x-direction) perpendicular to the first direction, 
wherein the first (Fig. 5: 232A) and the fourth (Fig. 5: 234A) gates engage the p-type active region to form two pass-gate (PG) transistors (para [0033], Fig. 5: see PG1, PG2), 
wherein the second (Fig. 5: 238A) and the third (Fig. 5: 236A) gates engage the p-type active region to form two pull-down (PD) transistors and engage the n-type active region to form two pull-up (PU) transistors (Fig. 3: see gate overlap between p-type and n-type active regions); 
a word line (WL) conductor disposed over the first, second, third, and fourth gates (para [0031], Fig. 4A, Fig. 5: see wordline contact and word line) and oriented lengthwise along the first direction (Fig. 5 and para [0033]: see orientation of parallel configured fin active line in y-direction).
Liaw is silent with respect to remaining provisions of this claims as it pertains to bit line and word line arrangement.
NELSON teaches - 
two first vias (Fig. 3: CON) disposed between and connecting the WL conductor (Fig. 3: WL) and the first and the fourth gates (pass gates 320, 330); 
two bit line (BL) conductors (Fig. 3: BL, BL#) disposed under the p-type and the n-type active regions (Fig. 3: under substrate 310) and oriented lengthwise along the second direction (BL direction perpendicular to wordline direction); and 
two second vias (Fig. 3: 370, 372) disposed between the two BL conductors (Fig. 3: BL, BL#) and the p-type active region (Fig. 3: p-doped substrate 310).
NELSON’s backside, front side arrangement of WL’s and BL’s allows for higher density of integration of cells. NELSON and Liaw are in analogous field of art of 6T SRAM memory.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of NELSON into the teachings of Liaw such that  interconnect structure can be employed to deliver good “scaling” of  power and control signals (NELSON Background).
Regarding claim 18, Liaw and NELSON teach the IC layout of claim 17, wherein each of the SRAM cells further includes a ground line (Vss) conductor disposed under the p-type and the n-type active regions, oriented lengthwise along the second direction, and between the two BL conductors.
(see Claim 6 rejection analysis)
Regarding claim 19, Liaw and NELSON teach the IC layout of claim 17.  Liaw teaches wherein four of the SRAM cells are arranged into a 2x2 array, wherein WL conductors of the four SRAM cells include four parallel conductors oriented lengthwise along the first direction (Fig. 2 in context of para [0027], para [0028]).
Regarding claim 20, Liaw and NELSON teach the IC layout of claim 19.  Liaw teaches wherein the four SRAM cells share a common BL conductor (para [0026], para [0031]).

Additional Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu et al. (US 2021/0343332 A1). The applied reference has a common assignee TSMC with the instant application. But, based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
3a.	See Chiu Fig. 3, Fig. 4B, Fig. 5, Fig. 7, Fig. 9B and associated disclosure e.g. Abstract, para [0050], par a[0027]are used to formulate rejections for claims 1-20. See SRAM cells detailed in figures. The present disclosure provides various embodiments
of a static-random-access memory (SRAM) device structure and a method making the same. Particularly, the present disclosure provides various embodiments of the SRAM device structure with power lines (such as higher power lines Vdd lower power lines and Vss bit lines and word lines distributed on the frontside and backside of the substrate such that the overall device performance is enhance among various trade-off parameters, such as metal routing resistance and parasitic capacitance.

    PNG
    media_image2.png
    296
    739
    media_image2.png
    Greyscale
   

See e.g. Fig. 9B is used for claims 1, 11, 17 rejection. 
Claim(s) 1, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0305262 A1). The applied reference has a common assignee TSMC with the instant application. But, based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 



    PNG
    media_image3.png
    561
    660
    media_image3.png
    Greyscale


See SRAM cells detailed in figures. See Wang Fig. 1-Fig. 5B and associated disclosure e.g. Abstract are used to formulate rejections for claims 1, 11, AND 17.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Larsen (US 2013/0049215 A1): Fig. 1-Fig. 7D disclosure applicable for all claims.
Lin (US 2014/0003133 A1): Fig. 1-Fig. 12 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825